DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 
Claims 1-6, 9-23, 26-31 are rejected under 35 USC 103 as being unpatentable over McGlynn et al.  (US 2009/0222364 A1) in view of Johnson et al (US 2017/0116519 A1).

Regarding claim 1. 
McGlynn teaches a computing system implemented method for identifying predictive characteristics of financial transaction description strings (see ¶ 6, “Transaction categorization collects transaction attributes and uses them to take much of the user effort out of managing user finances by automatically categorizing recognized transactions. More specifically, the transaction categorization system has access to designation rules associating attributes of transactions other than or in addition to payee name with transaction designations, such as categories and transaction names. The transaction categorization system uses these designation rules to automatically associate designations to individual transactions.”), the method comprising: 
receiving financial transaction data related to a plurality of financial transactions of users of a data management system and including, for each financial transaction, a respective financial transaction description string (see figure 3, step 310 and ¶ 39, “the transaction categorization system receives a transaction profile corresponding to a transaction 310. The transaction profile includes transaction attributes, including, but not limited to payee name, transaction description, transaction date, transaction amount, transaction type code, account type, payment method, recurrence period, recurrence time, demographic information, match count, and select count. The transaction profile may be sent to the transaction categorization system from a commercial entity (e.g., a bank, store, restaurant, etc.) a user of the transaction categorization system.”); 
generating, from the financial transaction data, training set data including a plurality of the financial transaction description strings labeled according to a classification (see ¶ 31, “financial transactions are formatted for the server 201 by the transaction formatter 212. Keywords and other transaction characteristics are "tagged" in each transaction profile 223 to create an "attribute set" for each transaction. The next step is for the transaction categorization system 200 is to "learn" how attribute sets are designated. As users 202 manually designate transactions, a rules generator 214 learns "target designations" for transactions with certain attributes. This trains the transaction categorization system 200, allowing it to very quickly start to create designation rules 219.”, also see ¶¶ 29-30 and ¶ 36); 
training, [with a machine learning process utilizing the training set data], a dictionary generation model to accurately classify the financial transaction descriptions strings (see ¶ 31, “financial transactions are formatted for the server 201 by the transaction formatter 212. Keywords and other transaction characteristics are "tagged" in each transaction profile 223 to create an "attribute set" for each transaction. The next step is for the transaction categorization system 200 is to "learn" how attribute sets are designated. As users 202 manually designate transactions, a rules generator 214 learns "target designations" for transactions with certain attributes. This trains the transaction categorization system 200, allowing it to very quickly start to create designation rules 219.”, also see ¶¶ 29-30 and ¶ 36, i.e. where a categorization system 200 corresponds to the dictionary model); 
identifying, with the dictionary generation model, key substrings from the transaction description strings that are predictive in classifying the financial transaction description strings based on the machine learning process (see ¶ 31, “Keywords and other transaction characteristics are "tagged" in each transaction profile 223 to create an "attribute set" for each transaction”, also see ¶ 32, “corresponding attribute sets are presented to the rules generator 214. Once a certain level of confidence is reached through this learning process, the rules generator 214 will recommend a learned target designation for a transaction and the designation engine 210 will automatically designate the transaction”, i.e. wherein the characteristics that are “tagged” in each transaction profile 223 to create an "attribute set" for each transaction corresponds to the key substrings ); 
generating dictionary data indicating the key substrings of the financial transaction description strings that were predictive in classifying the financial transaction description strings (see ¶ 29, “The rules generator 214 generates designation rules 219 based on manual user transaction designation. The rules generator 214 monitors manual transaction designations of users to "learn" user-preferred designation rules 219. The rules generator 214 creates designation rules 219 that associate transaction attributes with specific transaction designations”, see ¶ 31, “Keywords and other transaction characteristics are "tagged" in each transaction profile 223 to create an "attribute set" for each transaction… a rules generator 214 learns "target designations" for transactions with certain attributes. This trains the transaction categorization system 200, allowing it to very quickly start to create designation rules 219”, also see ¶ 32, i.e. wherein “designation rules 219” corresponds to dictionary data); 
receiving new financial transaction data corresponding to a new financial transaction of a user and including a new financial transaction description string (see figure 4 and see ¶¶ 45-48, specifically ¶ 45, “the transaction categorization system receives a transaction profile corresponding to a transaction 410”); 
comparing the new financial transaction description string to the dictionary data (see figure 4, steps 415-430, are comparing steps if there are any applicable designation rules i.e. (wherein “designation rules 219” corresponds to dictionary data) to the transaction profile (i.e. new financial transaction description string), which is also explained in ¶¶ 41-47, see at least ¶ 43, “the method may include applying multiple designation rules, such as the first designation rule and the second designation rule, to the transaction to generate multiple match scores. The respective match scores are compared to one another to find the best match score. The match scores may also be compared with the match criterion to determine if either match is sufficient to associate a transaction designation to the transaction.”); 
and categorizing the new financial transaction based on the comparison between the new financial transaction description string and the dictionary data (see figure 4, steps 440, and ¶ 48, “the system associates a transaction designation to the transaction based on the highest of the match scores 440.”).
McGlynn do not specifically teach training, with a machine learning process utilizing the training set data. Johnson teaches training, with a machine learning process utilizing the training set data (see ¶ 31, “the document review task is akin to a supervised classification task in machine learning where given a huge collection of documents, the primary objective of predictive coding is to use a sub-collection of human-labeled documents to build a classification model to discriminate the remaining documents in the collection as relevant (also known as, “responsive” in the legal domain) or non-relevant (also known as, “non-responsive” in the legal domain).”).
Both McGlynn and Johnson pertain to the problem of document categorization, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine McGlynn and Johnson to train, with a machine learning process utilizing training set data for classification. The motivation for doing so would be to design a machine-learning based system that labels documents as relevant or non-relevant to a specific issue or issues, and hence, minimizes the review-cost and time by maximizing the focus on the relevant documents and also use a supervised classification model to predict the label of each document with the least amount of labeling effort (See Johnson e.g. ¶¶ 30-31 and 45).

Regarding claim 2. 
McGlynn and Johnson teaches the method of claim 1, 
McGlynn further teaches wherein comparing the new financial transaction description string to the dictionary data includes identifying one or more key substrings from the dictionary data that match one or more portions of the new financial transaction description string (see ¶ 40, “Generating the first match score may include weighting each of the transaction attribute scores with a weight factor associated with the corresponding attribute and/or the degree to which each attribute matches a corresponding field of the first designation rule. Further, determining the first match score may include finding transaction attributes in the transaction profile that match at least one transaction attribute in the first designation rule”, i.e. attributes are key substrings from the designation rules (which is the dictionary), each match score is a portion of the transaction string for example, name has a score, company name has a score, description etc.).

Regarding claim 3. 
McGlynn and Johnson teaches the method of claim 2, 
McGlynn further teaches further comprising categorizing the new financial transaction based on the one or more key substrings from the dictionary data that match the one or more portions of the new financial transaction description string (see ¶ 41, “the transaction categorization system associates a transaction designation to the transaction based on the first and/or second match scores 325”).

Regarding claim 4. 
McGlynn and Johnson teaches the method of claim 3, 
McGlynn further teaches wherein generating the dictionary data includes identifying, for each key substring, a respective score indicating the predictive power of the key substring (see ¶ 41, “there is only one designation rule applied and thus only one match score calculated for a transaction. The transaction categorization system may compare the match score with a match criterion (such as a value threshold) to determine if the match is sufficient to associate a transaction designation to the transaction”, i.e. each substring has a score compared to a threshold).

Regarding claim 5. 
McGlynn and Johnson teaches the method of claim 4, 
McGlynn further teaches further comprising categorizing the new financial transaction based on one or more matching key substrings with a highest score (see ¶ 41, “there is only one designation rule applied and thus only one match score calculated for a transaction. The transaction categorization system may compare the match score with a match criterion (such as a value threshold) to determine if the match is sufficient to associate a transaction designation to the transaction”, i.e. each substring has a score compared to a threshold which is the highest score).

Regarding claim 6. 
McGlynn and Johnson teaches the method of claim 1, 
Johnson further teaches wherein the machine learning process is a supervised machine learning process (see ¶ 31, “the document review task is akin to a supervised classification task in machine learning where given a huge collection of documents, the primary objective of predictive coding is to use a sub-collection of human-labeled documents to build a classification model to discriminate the remaining documents in the collection as relevant (also known as, “responsive” in the legal domain) or non-relevant (also known as, “non-responsive” in the legal domain).”).
The motivation utilized in the combination of claim 1, super, applies equally as well to claim 6.

Regarding claim 9. 
McGlynn and Johnson teaches the method of claim 8, 
McGlynn further teaches wherein the data management system includes one or more (examiner notes only one is needed from the list) of: a bookkeeping system; a tax return preparation system; and a budgeting system (see ¶ 3, “Conventional PFM systems utilizing transaction categorization typically allow the user to manually assign a category to each transaction for budget analysis.”).

Regarding claim 10. 
McGlynn and Johnson teaches the method of claim 1, 
McGlynn further teaches wherein the training set data is classified according to a merchant involved in the financial transaction (see figure 7, showing for example “Mary Key” as merchant name, also see ¶ 5, “Presently disclosed is a system for attribute-based transaction categorization (hereinafter transaction categorization) that utilizes transaction designation attributes other than or in addition to a payee name (e.g. a merchant name) to provide reduced user effort and improved accuracy in the categorization of transactions.”).

Regarding claim 11. 
McGlynn and Johnson teaches the method of claim 10, 
McGlynn further teaches wherein categorizing the new financial transaction includes identifying a merchant involved in the new financial transaction based on the comparison with the dictionary data (see ¶ 5, “Presently disclosed is a system for attribute-based transaction categorization (hereinafter transaction categorization) that utilizes transaction designation attributes other than or in addition to a payee name (e.g. a merchant name) to provide reduced user effort and improved accuracy in the categorization of transactions. Further, the transaction categorization system may retroactively re-categorize and/or re-name previously received and/or categorized transactions based on transaction categorizations of subsequently received and/or categorized transactions”, also see ¶ 41, “there is only one designation rule applied and thus only one match score calculated for a transaction. The transaction categorization system may compare the match score with a match criterion (such as a value threshold) to determine if the match is sufficient to associate a transaction designation to the transaction”, i.e. each substring which can be the merchant is compared to dictionary data). 

Claims 12-18 are rejected under the same rationale as claims 1-6.

Claims 19-23 recite a system comprising at least one processor and at least one memory  to perform the method recited in claims 1-5. Therefore the rejection of claims 1-5 above applies equally here. McGlynn also teaches the addition elements of claim 19 not recited in claim 1 comprising: at least one processor; and at least one memory coupled to the at least one processor, the at least one memory having stored therein instructions which, when executed by any set of the one or more processors (see figure 8 and ¶ 67, “The computer system 800 includes a processor 802 and a system memory 806 connected by a system bus 804 that also operatively couples various system components.”).

Claim 26 recites a system implemented method  to perform the method recited in claim 1. Therefore the rejection of claim 1 above applies equally here.

Regarding claim 27. 
McGlynn and Johnson teaches the method of claim 26, 
McGlynn  further teaches further comprising receiving new financial transaction data corresponding to a new financial transaction of a user and including a new financial transaction description string (see figure 4 and see ¶¶ 45-48, specifically ¶ 45, “the transaction categorization system receives a transaction profile corresponding to a transaction 410”); 
comparing the new financial transaction description string to a first dictionary (see figure 4, steps 415-430, are comparing steps if there are any applicable designation rules i.e. (wherein “designation rules 219” corresponds to dictionary data) to the transaction profile (i.e. new financial transaction description string), which is also explained in ¶¶ 41-47, see at least ¶ 43, “the method may include applying multiple designation rules, such as the first designation rule and the second designation rule, to the transaction to generate multiple match scores. The respective match scores are compared to one another to find the best match score. The match scores may also be compared with the match criterion to determine if either match is sufficient to associate a transaction designation to the transaction.”);
if satisfactory matching key substrings are found in the first dictionary categorizing the new financial transaction based on the comparison between the new financial transaction description string and the first dictionary data (see figure 4, steps 440, and ¶ 48, “the system associates a transaction designation to the transaction based on the highest of the match scores 440.”); 
if satisfactory key substrings are not found in the first dictionary, comparing the new financial transaction description string to a second dictionary (see ¶ 43, “ the method may include applying multiple designation rules, such as the first designation rule and the second designation rule, to the transaction to generate multiple match scores”, i.e. , i.e. wherein “designation rules 219” corresponds to dictionary data, therefore there are multiple dictionaries, for example corresponding to second dictionary, also see figure 4 and  ¶ 47, “they are applied in succession 420 until the transaction categorization system determines that there are no more applicable designation rules not yet applied 425. For each designation rule, transaction attributes are iterated through and a transaction attribute score is generated for each transaction attribute. Further, the transaction attribute scores may be weighted. The resulting transaction attribute scores are combined (e.g. summed, averaged) to generate the match score for the rule applied to the transaction profile.”, i.e. the iteration to the different dictionary corresponds to the if statement); 
and if satisfactory matching key substrings are found in the second dictionary categorizing the new financial transaction based on the comparison between the new financial transaction description string and the second dictionary data (see ¶ 47 and figure 4 as stated in the above limitation and also see ¶ 50, “After the transaction has been evaluated against all designation rules, the designation rule that generates the best match score is utilized to associate a transaction designation to the transaction. In one implementation, the best match score must satisfy a match criterion (e.g. exceed a confidence threshold) to be considered applicable. If the best match score satisfies the match criterion, then the transaction will be designated according to the designation rule.”).

Regarding claim 28. 
McGlynn and Johnson teaches the method of claim 27, 
McGlynn  further teaches wherein the first dictionary is generated from a training set that includes a narrower range of financial transactions that a training from which the second dictionary is generated (see ¶¶51-53, describing a smaller range of financial transactions that a training from which the second dictionary is generated, such as in ¶ 52, “textual transaction attributes that may be used in the scoring include, but are not limited to, payee name, transaction description, and any other words that directly describe the transaction. Payee name refers to the name of the entity with whom a user made a transaction”, also ¶¶ 31-32, teaches “a rules generator 214 learns "target designations" for transactions with certain attributes. This trains the transaction categorization system 200, allowing it to very quickly start to create designation rules 219”, wherein i.e. target designation is a narrower range of training in a dictionary).

Regarding claim 29. 
McGlynn and Johnson teaches the method of claim 26, 
McGlynn  further teaches wherein the training sets include one or more (examiner notes only one is needed from the list) of: 
a training set based on financial transactions from a selected country; a training set based on financial transactions from a selected region of a selected country; a training set based on financial transactions from a selected city; and a training set based on financial transaction from a selected user of the data management system (see ¶ 39, “The transaction profile may be sent to the transaction categorization system from a commercial entity (e.g., a bank, store, restaurant, etc.) a user of the transaction categorization system.”, where a user of the transaction categorization system corresponds to i.e. training set based on financial transaction from a selected user of the data management system).

Regarding claim 30. 
McGlynn and Johnson teaches the method of claim 26, 
McGlynn  further teaches wherein the financial transaction description strings from the training set data have been labeled by users of the data management system (see ¶ 38, “the designation rules may be generated by a user and submitted to the system administrator for approval. The system administrator may automatically incorporate the user-defined designation rules or may utilize an approval and/or testing process before incorporating the user-defined rules. In another implementation, the user may manually designate a transaction. The system administrator can capture attributes of the manually designated transaction and generate a categorization rule associating one or more of the transaction attributes with the identified designation.”).

Regarding claim 31. 
McGlynn and Johnson teaches the method of claim 26, 
McGlynn  further teaches wherein the dictionary generation model generates the dictionary data based on one or more (examiner notes only one is needed from the list) of: 
a logistic regression model; a naive Bayes classifier algorithm; a support vector machines algorithm; a decision trees algorithms; a boosted trees algorithms; a random forest algorithm; a latent Dirichelt allocation algorithm; a neural networks algorithm; and a nearest neighbor algorithm (see ¶ 36, “Support Vector Machines (SVMs) for classification have been shown to learn faster and categorize more accurately than earlier methods.”, also see ¶ 37, “Implementations of a method and system for transaction categorization may use any existing and emerging unstructured data categorization approaches that support tasks as diverse as real-time sorting of new reports, spam filtering, hand writing recognition, structured search, and image classification.”).

Claims 7-8 are rejected under 35 USC 103 as being unpatentable over McGlynn et al.  (US 2009/0222364 A1) in view of Johnson et al (US 2017/0116519 A1) in further view of Kumar (US 2020/0117856 A1)

Regarding claim 7. 
McGlynn and Johnson teaches the method of claim 1, 
McGlynn and Johnson do not teach wherein the dictionary generation model includes a recurrent neural network.
Kumar teaches wherein the dictionary generation model includes a recurrent neural network (see ¶ 40, “The method and system according to the present embodiments of the invention provides a fine-grained entity classification and uses an attention-based recurrent neural network RNN encoder-decoder that generates the path and the type hierarchy and which can be trained end-to-end. Each mention in a text can have several fine-grained types, for example “Barack Obama is both a politician and a writer or author of books”.”).
McGlynn, Johnson and Kumar pertain to the problem of entity categorization, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine McGlynn, Johnson and Kumar wherein the dictionary generation model includes an attention based recurrent neural network. The motivation for doing so would be to “generate path and type of hierarchy and which can be trained end-to-end and can have several fine-grained types, for example “Barack Obama is both a politician and a writer or author of books”. The method and apparatus according to the present embodiments of the invention provides for a finer granularity in the classification of a mention with a high performance”. (See Kumar e.g. ¶ 40).

Regarding claim 8. 
McGlynn, Johnson and Kumar teaches the method of claim 7, 
Kumar further teach wherein the dictionary generation model includes an attention based recurrent neural network (see ¶ 40, “The method and system according to the present embodiments of the invention provides a fine-grained entity classification and uses an attention-based recurrent neural network RNN encoder-decoder that generates the path and the type hierarchy and which can be trained end-to-end. Each mention in a text can have several fine-grained types, for example “Barack Obama is both a politician and a writer or author of books”.”).
The motivation utilized in the combination of claim 7, super, applies equally as well to claim 8.

Claims 24-25 are rejected under 35 USC 103 as being unpatentable over McGlynn et al.  (US 2009/0222364 A1) in view of Johnson et al (US 2017/0116519 A1) in further view of Parepally (US 2018/0268065 A1).

Regarding claim 24. 
McGlynn and Johnson teaches the system of claim 19, 
McGlynn further teaches wherein identifying the key substrings includes analyzing, for each financial transaction description string, a predictive power of each of a plurality of [n-grams] from the financial transaction description string (see ¶ 41, “there is only one designation rule applied and thus only one match score calculated for a transaction. The transaction categorization system may compare the match score with a match criterion (such as a value threshold) to determine if the match is sufficient to associate a transaction designation to the transaction”, i.e. each substring has a score compared to a threshold).
McGlynn and Johnson does not teach wherein the substrings are represented as n-grams. 
Parepally teaches substrings represented as n-grams (see ¶ 69, “the social-networking system 160 may generate a reconstructed embedding of the query based on one or more term embeddings associated with the one or more n-grams of the query, respectively.”).
McGlynn, Johnson and Parepally pertain to the problem of data categorization, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine McGlynn, Johnson and Parepally to teach substrings represented as n-grams. The motivation for doing so would be to “generate a reconstructed embedding of the query based on one or more term embeddings associated with the one or more n-grams of the query, respectively. Each of the one or more term embeddings corresponds to a point in a d-dimensional embedding space” and therefore, “evaluation model calculates a relevance score for posts with respect to the search query based at least on the classifier vectors of the posts, and calculating, for each of the retrieved posts, a relevance score for the post by applying the associated classifier vector to the formulated evaluation model.”. (See Parepally e.g. abstract and ¶ 6).

Regarding claim 25. 
McGlynn, Johnson and Parepally teaches the system of claim 24, 
McGlynn further teaches wherein some of the [n-grams] from a financial transaction description string overlap each other (see ¶ 41, “there is only one designation rule applied and thus only one match score calculated for a transaction. The transaction categorization system may compare the match score with a match criterion (such as a value threshold) to determine if the match is sufficient to associate a transaction designation to the transaction”, i.e. each substring has a score compared to a threshold which is the highest score).
Parepally teaches substrings are represented as n-grams (see ¶ 69, “the social-networking system 160 may generate a reconstructed embedding of the query based on one or more term embeddings associated with the one or more n-grams of the query, respectively.”).
The motivation utilized in the combination of claim 24, super, applies equally as well to claim 25.

Conclusion
Relative arts not used in the above rejection:
STROH et al. (US 2012/0265655 A1): SYSTEM AND METHOD FOR PROCESSING A TRANSACTION DOCUMENT INCLUDING ONE OR MORE FINANCIAL TRANSACTION ENTRIES. 
Sevrens et al. (US 20180300608 A1): Neural Networks For Information Extraction From Transaction Data.
Frohwein et al. (US 11250517 B1): A machine-learning system which utilizes neural networks and other machine learning concepts to automatically categorize a stream of data. Known financial data can be analyzed and trained as part of a machine learning system. Then, a new set of a financial data for a particular user can be analyzed and automatic determinations can be made whether the user is a small business or consumer. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IMAD KASSIM/Examiner, Art Unit 2129                                                                                                                                                                                             
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129